COURT OF APPEALS OF VIRGINIA


              Present: Judges Malveaux, Fulton and Friedman
UNPUBLISHED



              CHRISTOPHER LEE BAILEY
                                                                               MEMORANDUM OPINION *
              v.     Record No. 1064-21-1                                          PER CURIAM
                                                                                   JULY 19, 2022
              COMMONWEALTH OF VIRGINIA


                                FROM THE CIRCUIT COURT OF SOUTHAMPTON COUNTY
                                              Carl E. Eason, Jr., Judge

                               (Paul A. Fritzinger, Deputy Public Defender, on brief), for appellant.
                               Appellant submitting on brief.

                               (Jason S. Miyares, Attorney General; Leah A. Darron, Senior
                               Assistant Attorney General, on brief), for appellee. Appellee
                               submitting on brief.


                     Christopher Lee Bailey, appellant, appeals from the judgments of the Circuit Court of

              Southampton County revoking his previously suspended sentences. Appellant contends that the

              trial court abused its discretion by revoking his previously suspended sentences and ordering him to

              serve twenty-two years, the balance of those suspended sentences.

                     Appellant’s counsel has moved for leave to withdraw. The motion to withdraw is

              accompanied by a brief referring to the part of the record that might arguably support this appeal.

              A copy of that brief has been furnished to appellant with sufficient time for him to raise any

              matter that he chooses. Appellant has not filed any pro se supplemental pleadings.




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       We have reviewed the parties’ pleadings, fully examined the proceedings, and determined

the case to be wholly without merit as set forth below. Thus, the panel unanimously holds that oral

argument is unnecessary. Code § 17.1-403(ii)(a); Rule 5A:27(a).

                                          BACKGROUND

       “In revocation appeals, the trial court’s ‘findings of fact and judgment will not be reversed

unless there is a clear showing of abuse of discretion.’” Jacobs v. Commonwealth, 61 Va. App.

529, 535 (2013) (quoting Davis v. Commonwealth, 12 Va. App. 81, 86 (1991)). “The evidence is

considered in the light most favorable to the Commonwealth, as the prevailing party below.” Id.

       On April 4, 2013, the trial court convicted appellant, upon his guilty pleas, for one count of

aggravated involuntary manslaughter, in violation of Code § 18.2-36.1(B), and two counts of

maiming another while driving while intoxicated, in violation of Code § 18.2-51.4. The trial court

sentenced appellant to a total of thirty years of imprisonment with a total of twenty-two years

suspended.

       Among the conditions of appellant’s suspended sentences, as specified in the plea

agreement, his driver’s license was suspended indefinitely and there was “zero tolerance for alcohol

use, drug use, and vehicle operation.” Appellant was released to supervised probation in July 2019.

In October 2020, appellant was involved in a car accident, after which he was charged with driving

while intoxicated after a prior felony with a blood alcohol content between .15 and .20, in violation

of Code § 18.2-266, driving on a revoked license following a conviction for driving under the

influence, in violation of Code § 46.2-391(D)(2), failing to stop at the scene of an accident, in

violation of Code § 46.2-896, and reckless driving, in violation of Code § 46.2-853. 1 Appellant’s

probation officer filed a major violation report and a later addendum. The trial court issued a capias

on November 5, 2020, and appellant was arrested on December 8, 2020.


       1
           Appellant entered guilty pleas to all four charges on April 8, 2021.
                                                  -2-
       After appointing counsel, the trial court scheduled the revocation hearing for January 12,

2021. Thereafter, appellant requested four continuances, each of which the trial court granted. At

the September 21, 2021 revocation hearing, appellant stipulated that he had violated the conditions

of his suspended sentences, consistent with the allegations contained in the major violation report

and addendum. The trial court found appellant in violation, revoked the suspended sentences, and

ordered him to serve the balance of his remaining twenty-two-year sentence. The trial court

emphasized that appellant’s “conduct [was] lethal in the past” and found that appellant’s most

recent conduct demonstrated that he was nothing “other than a tremendous danger to the

community.” This appeal followed.

                                             ANALYSIS

       Appellant argues that the trial court abused its discretion after finding him in violation of the

terms of his suspended sentences by imposing the twenty-two-year sentence. After suspending a

sentence, a trial court “may revoke the suspension of sentence for any cause the court deems

sufficient that occurred at any time within the probation period, or within the period of suspension

fixed by the court.” Code § 19.2-306(A). Moreover, under the revocation statute in effect when

this revocation proceeding began, once the trial court found that he had violated the terms of the

suspension, it was obligated to revoke the suspended sentences and they were in “full force and

effect.” Code § 19.2-306(C)(ii) (Cum. Supp. 2020).2 The trial court was permitted—but not




       2
         Although Code § 19.2-306(C) was amended effective July 1, 2021, appellant does not
argue that the statutory amendment applied in his case and this Court recently held that it did not
apply when, as here, the probation violations occurred and the revocation proceeding began
before the effective date of the amendment. See Green v. Commonwealth, 75 Va. App. 69, ___
& n.4 (2022). Moreover, even under the new statutory framework, the trial court has discretion
to impose the balance of a previously suspended sentence when a probationer commits a new
offense during the suspension period. See 2021 Va. Acts Sp. Sess. I, ch. 538; Code
§ 19.2-306.1(B).
                                               -3-
required—to resuspend all or part of the sentences. Id.; Alsberry v. Commonwealth, 39 Va. App.

314, 320 (2002).

        Appellant acknowledges that the trial court had sufficient cause to revoke his suspended

sentences. Indeed, he admitted that he violated the terms of his suspended sentences. He argues

only that the trial court abused its discretion by ordering him to serve the balance of his remaining

twenty-two-year sentence. Appellant maintains that the trial court “significantly exceeded the

guidelines recommendation, focusing solely on the community protection aspect of sentencing but

did not fully consider the rehabilitative aspect.” Further, appellant argues that the trial court’s

“community protection function would have been better served by a lesser sentence, coupled with

an opportunity for meaningful inpatient [alcohol] treatment.”

        The record demonstrates that appellant incurred four new criminal convictions during the

suspension period. Thus, it was within the trial court’s discretion to impose or resuspend any or

all of the previously suspended sentences. Code § 19.2-306(C) (Cum. Supp. 2020). It was

equally within the trial court’s purview to weigh any mitigating factors appellant presented, such

as efforts to obtain substance abuse treatment. See Keselica v. Commonwealth, 34 Va. App. 31,

36 (2000).

        “The statutes dealing with probation and suspension are remedial and intended to give the

trial court valuable tools to help rehabilitate an offender through the use of probation, suspension of

all or part of a sentence, and/or restitution payments.” Howell v. Commonwealth, 274 Va. 737, 740

(2007). Appellant’s disregard of the terms of his suspended sentences supports a finding that he

was not amenable to rehabilitation. “When coupled with a suspended sentence, probation

represents ‘an act of grace on the part of the Commonwealth to one who has been convicted and

sentenced to a term of confinement.’” Hunter v. Commonwealth, 56 Va. App. 582, 587 (2010)




                                                  -4-
(quoting Price v. Commonwealth, 51 Va. App. 443, 448 (2008)). In this case, appellant failed to

make productive use of the grace that had been extended to him.

       The record establishes that the trial court had sufficient cause to revoke appellant’s

suspended sentences. Accordingly, we hold that the sentences the trial court imposed represent a

proper exercise of discretion. See Alsberry, 39 Va. App. at 321-22 (finding that the court did not

abuse its discretion by imposing the defendant’s previously suspended sentence in its entirety “in

light of the grievous nature of [the defendant’s] offenses and his continuing criminal activity”).

       Moreover, to the extent that appellant argues that his sentences were disproportionate

under the Eighth Amendment, this Court declines to engage in a proportionality review in cases

that do not involve life sentences without the possibility of parole. Cole v. Commonwealth, 58

Va. App. 642, 653-54 (2011). We noted in Cole that the Supreme Court of the United States

“has never found a non-life ‘sentence for a term of years within the limits authorized by statute

to be, by itself, a cruel and unusual punishment’ in violation of the Eighth Amendment.” Id. at

653 (quoting Hutto v. Davis, 454 U.S. 370, 372 (1982) (per curiam)). Cf. Vasquez v.

Commonwealth, 291 Va. 232, 243 (2016) (rejecting Eighth Amendment challenge to 133-year

active sentence because the sentence was imposed for “eighteen separate crimes,” rather than “a

single crime accompanied by a life-without-parole sentence”). Thus, we decline to conduct a

proportionality review in this case. Id.

                                           CONCLUSION

       Accordingly, we affirm the trial court’s judgments and grant the motion for leave to

withdraw. See Anders v. California, 386 U.S. 738, 744 (1967). This Court’s records shall reflect

that Christopher Lee Bailey is now proceeding without the assistance of counsel in this matter

and is representing himself on any further proceedings or appeal.

                                                                                                Affirmed.

                                                -5-